
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 92
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Johnson (for himself
			 and Mr. Thune) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the importance of homeownership
		  for Americans.
	
	
		Whereas the United States promotes and encourages the
			 creation and revitalization of sustainable and strong neighborhoods in
			 partnership with States, cities, and local communities and in conjunction with
			 the independent and collective actions of private citizens and
			 organizations;
		Whereas establishing a housing infrastructure strengthens
			 neighborhoods and local economies and nurtures the families who reside in
			 them;
		Whereas an integral element of a strong community is a
			 sufficient supply of affordable housing;
		Whereas affordable housing may be provided in many forms,
			 including apartment buildings, transitional and temporary homes, condominiums,
			 cooperatives, and single family homes;
		Whereas, for many families, a home is not merely shelter,
			 but also provides an opportunity for growth, prosperity, and security;
		Whereas homeownership spurs the production and sale of
			 goods and services, generates new jobs, encourages savings and investment,
			 promotes economic and civic responsibility, and enhances the financial security
			 of all people in the United States;
		Whereas, although the United States is the first nation in
			 the world to make owning a home a reality for a vast majority of families,
			 1/3 of homeowners in the United States are severely
			 cost-burdened homeowners;
		Whereas Habitat for Humanity is able to sell homes to
			 working families at 30 percent to 60 percent of median income;
		Whereas the community-building activities of
			 neighborhood-based nonprofit organizations empower individuals to improve their
			 lives and make communities safer and healthier for families;
		Whereas one of the best known nonprofit housing
			 organizations is Habitat for Humanity, which builds simple but adequate housing
			 for less fortunate families and symbolizes the self-help approach to
			 homeownership;
		Whereas studies show that homeownership has a positive
			 impact on the lives of family members, including improved physical and mental
			 health;
		Whereas Habitat for Humanity is organized in all 50 States
			 and the District of Columbia;
		Whereas Habitat for Humanity has built over 275,000 houses
			 worldwide and endeavors to complete another 100,000 homes by the end of
			 2009;
		Whereas Habitat for Humanity provides opportunities for
			 people from every segment of society to volunteer to help make the American
			 dream a reality for families who otherwise would not own a home; and
		Whereas June has been designated National Homeownership
			 Month: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)everyone in the
			 United States should have a decent home in which to live;
			(2)Members of the
			 Senate and the House of Representatives should demonstrate the importance of
			 volunteerism;
			(3)during the 110th,
			 111th, and 112th Congresses, Members of the Senate and the House of
			 Representatives are encouraged to participate in Congress Building America, a
			 program in which congressional delegations work with Habitat for Humanity
			 affiliates to build homes in their districts and States; and
			(4)these occasions
			 should be used to emphasize and focus on the importance of providing decent
			 homes for all of the people in the United States.
			
